IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,059 & AP-76,060




EX PARTE TERRENCE LADON BROADWAY, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 06-54113-J & 06-64114-J 
                      IN THE CRIMINAL DISTRICT COURT NUMBER THREE
FROM DALLAS COUNTY




           Per curiam.


O R D E R

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for  writs of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded
guilty and was convicted of manufacturing a controlled substance and retaliation and
sentenced to twenty-five  years’ imprisonment for each cause. He did not appeal his
convictions.
           Applicant contends that he was denied the right to appeal his convictions. Trial
counsel filed an affidavit stating that Applicant waived his right to appeal in exchange for
the State waiving its right to a jury trial so that Applicant could request from the judge a
sentence of deferred adjudication probation with drug treatment.  We order this application
be filed and set for submission to determine whether a defendant can voluntarily waive his
entire appeal as a part of a plea, even when sentencing is not agreed, where consideration is
given by the State for that waiver.  The parties shall brief these issues. Oral argument is not
permitted.
           It appears that Applicant is not represented by counsel.  The trial court shall determine
whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim.
Proc. art 26.04.  The trial court shall send to this Court, within 60 days of the date of this
order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent.  All briefs shall be filed with this Court within 120 days of the
date of this order. 
 
Filed: December 17, 2008
Do not publish